Citation Nr: 0424002	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-11 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for blindness in the 
left eye.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
January 1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).

The veteran was afforded a personal hearing before a Decision 
Review Officer at the RO in June 2003.  A transcript of the 
hearing is associated with the claims file.  

The issue of entitlement to service connection for blindness 
in the left eye is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Left ear hearing loss for VA purposes is not shown by the 
evidence of record.

2.  A preponderance of the objective medical evidence of 
record indicates that the veteran's current tinnitus is not 
related to his active service or any incident thereof.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2003).  

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
left ear hearing loss and tinnitus.  As was noted in the 
Introduction, the veteran's left eye blindness claim is being 
remanded for additional development.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the March 
2003 statement of the case (SOC) and the March 2004 
supplemental statement of the case (SSOC).  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in a letters dated in 
March 2001, March 2002 and May 2004.  These letters informed 
the veteran of the provisions of the VCAA and the specific 
evidence required to substantiate his claims for service 
connection.  The RO also informed him of the information and 
evidence that he was required to submit, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claims, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claims.  In May 2004, he stated that he had no 
further information to submit.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.


Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records, reports 
of private examinations, statements from relatives and 
friends, personal hearing testimony and reports of VA 
examinations, which will be described below.  The veteran and 
his representative have not identified any outstanding 
evidence.  The Board notes that the RO attempted to obtain 
treatment records from the VA Medical Center in Popular 
Bluff, Missouri; however, a negative reply dated in May 2001 
showed that they had no records on file for the veteran.  

The veteran and his representative have been accorded 
appropriate opportunity to present evidence and argument in 
support of his claim.  See 38 C.F.R. § 3.103 (2003).  The 
veteran testified at a personal hearing in June 2003.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to these two  issues.

1.  Entitlement to service connection for left ear hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

Pertinent Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).

Factual background

The veteran's DD form 214 reflects that he served in the U.S. 
Navy aboard the U.S.S. Bennington.  His service medical 
records are negative for complaint, treatment or diagnosis of 
left ear hearing loss and tinnitus.  

There is no pertinent evidence for three decades after 
service.  The veteran file an initial claim of entitlement to 
service connection in November 2000.

In a July 2001 statement, B.B., the veteran's brother 
indicated that upon discharge from service the veteran went 
to the VA hospital in Popular Bluff, Missouri for assistance 
with his hearing problem.  [As noted in the VCAA discussion 
above, efforts to locate treatment records from this facility 
were unsuccessful.] 

An August 2001 report of examination from Dr. C.H., an ear, 
nose and throat specialist, stated that the veteran had 
permanent hearing loss in the left ear.  It was noted that 
often this type of hearing loss was related to noise exposure 
over time.  Dr. C.H. indicated that noise exposure was also 
most likely the reason for the hissing sound the veteran had 
in his ears.  A June 2002 report of examination from Dr. C.H. 
stated that testing indicated a non-hearing ear on the left, 
which was considered permanent.    
  
A November 2001 report of examination from Dr. R.H. (an 
internist) stated that the veteran was exposed to very 
intense levels of noise with extremely high decibel levels 
secondary to his work activities in the Navy on the flight 
deck of the U.S.S. Bennington, and that such exposure had 
resulted in permanent injury to the veteran's ears with the 
development of bilateral neurosensory hearing loss.  It was 
Dr. R.H.'s medical opinion that the veteran's bilateral 
hearing loss and tinnitus were related to his military 
service.  

The veteran underwent a contract examination through QTC 
Medical Services (QTC) in June 2002.  The examiner reported 
that impedance testing showed tympanograms with normal 
acoustic reflexes bilaterally, which was an indication of 
symmetrical hearing.  It was noted that pure tone thresholds 
in the left ear could not be tested.  The veteran reported 
having mild constant tinnitus.  The examiner concluded that 
the veteran exhibited non-organic behavior during left ear 
testing and that no statement could be made relative to 
cause.  

The veteran was afforded a VA audiology examination in 
February 2003.  The report of examination reflects that 
audiometric testing could not be accomplished in the left ear 
because the veteran refused to cooperate.  It was noted that 
pure tone stengers tested positive, which was a good 
indication that the veteran had symmetrical hearing 
bilaterally.  When the examiner tried to explain the 
physiological impossibility of a hearing loss in the left ear 
with positive stengers, the veteran became quite disturbed 
and accused him of calling him a liar.  He then refused to 
continue testing.  

Based on the observed behavior, history and test findings, 
the examiner opined that it was not likely that the veteran's 
hearing loss or tinnitus were the result of his military 
service.  

In June 2003, the veteran testified that in the Navy he 
worked around jet aircraft almost all the time, that most of 
his work occurred on the flight deck of the U.S.S. Bennington 
and that he was exposed to loud noise.  See June 2003 hearing 
transcript.  

On VA audiological evaluation in July 2003, pure tone 
threshold levels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
N/A
N/A
N/A
N/A
LEFT
15
15
20
20
35

Speech recognition was 100 percent in the left ear.  In an 
addendum dated in January 2004, the VA examiner opined that 
it was less than likely that the veteran's hearing loss or 
tinnitus were the result of military service.  The examiner 
noted that no mention of tinnitus was made in the veteran's 
service medical records.  

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

Left ear hearing loss 

With respect to Hickson element (1), after a review of the 
record on appeal, which has been recapitulated in the factual 
background section above, the Board finds  
disturbing evidence that the veteran deliberately attempted 
to deceive various examiners as to the existence of deafness 
in the left ear.  This behavior is very dramatically 
described in the reports of the June 2002 QTC examination and 
the February 2003 VA audiology examination.  These 
examination reports, which used terminology such as "non-
organic behavior" and "physiological impossibility", in 
essence revealed that the veteran was deliberately failing to 
cooperate with the examiners.  Interestingly, the July 2003 
examination, in which the veteran appeared to cooperate, 
resulted in normal findings under 38 C.F.R. § 3.385.

Thus, there is no evidence of left ear hearing loss shown 
currently.  In the absence of confirmed diagnosis of left ear 
hearing loss, service connection is not warranted.  The case 
law is well settled on this point.  In order for a claimant 
to be granted service connection for a claimed disability, 
there must be evidence of a current disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) [service connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability].  See also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).
  
The Board is aware that Dr. C.H. and Dr. R.H. found left ear 
hearing loss.  However, their conclusions are discounted by 
the Board in light of subsequent evidence, namely the reports 
of audiology examinations conducted by and on behalf of VA in 
June 2002 and February 2003 which showed behavior by the 
veteran indicative of an attempt to deceive the examiners; 
and the July 2003 VA audiology examination, which appears to 
have been completed with the veteran's cooperation and which 
reflects that the veteran does not have left ear hearing loss 
that currently meets the VA standard set forth in 38 C.F.R. § 
3.385.  

In short, the veteran does not currently have a hearing loss 
disability as defined in 38 C.F.R. § 3.385.  In the absence 
of a current diagnosis of a hearing loss disability, Hickson 
element (1) has not been met and service connection for left 
hearing loss cannot be granted.  A preponderance of the 
evidence is against the claim of entitlement to service 
connection for left ear hearing loss. The benefit sought on 
appeal is accordingly denied.

Tinnitus 

VA and private audiology examinations have noted the 
veteran's report of mild tinnitus.  Unlike hearing loss, 
subjective reports of tinnitus are accepted in determining 
whether the disability currently exists.  Therefore, Hickson 
element (1), a current disability, has arguably been met.  

With respect to Hickson element (2), in-service disease or 
injury, the veteran contends that he served on the flight 
line aboard the U.S.S. Bennington, where he was exposed to 
loud noise.  The Board notes that although the veteran, like 
virtually all veterans, was exposed to noise in service, this 
does not automatically mean that there was injury caused 
thereby.  The veteran and his representative have not pointed 
to any such statutory or regulatory presumption, and the 
Board is aware of none.  Thus, while the Board does not 
necessarily disagree that the veteran was exposed to noise in 
service, this does not automatically equate to acoustic 
trauma and resulting ear damage.

With respect to in-service acoustic trauma (as opposed to 
mere noise exposure), as with all questions this must be 
answered based on evaluation of the entire record.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and 
cases cited therein [holding that the Board has the duty to 
assess the credibility and weight to be given to the 
evidence].  In this case, the record is devoid of any 
objective evidence of acoustic trauma and/or injury to the 
ears in service.

A November 2001 report of examination from Dr. R.H. stated 
that the veteran was exposed to very intense levels of noise 
with extremely high decibel levels secondary to his work 
activities in the Navy on the flight deck of the U.S.S. 
Bennington.  Specifics, such as decibel levels, were provided 
in support of this conclusion, and thus it appears that Dr. 
R.H.'s statement was based exclusively on information 
provided by the veteran himself.   This does not make it a 
competent medical statement concerning in-service injury.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [the fact 
that the veteran's history is recorded in medical records 
does not transform it into a competent medical opinion as to 
the date of onset].

In essence, the veteran's case rests of his own statements 
that he sustained acoustic trauma in service.  The Board has 
considered those statements.  However, it is well-established 
that the veteran, as a layperson without medical training, is 
not qualified to render medical opinions regarding matter 
such as diagnosis and etiology of disorders and disabilities, 
and his opinion is entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159(a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions."]  In addition, to the 
extent that the veteran is alleging that he sustained an ear 
injury in service, his statements are outweighed by the 
utterly negative service medical records.  See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran].

In short, there is no evidence of acoustic trauma or ear 
disease during service.  Accordingly, Hickson element (2) has 
not been satisfied.

With respect to Hickson element (3), medical nexus, the 
record on appeal contains  medical opinions, namely Dr. 
R.H.'s November 2001 examination report, the February 2003 VA 
examination and the January 2004 VA addendum.  

The nexus question presented here is essentially medical in 
nature.  The Board is prohibited from exercising its own 
independent judgment to resolve medical questions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  However, 
the record on appeal contains medical opinions that have been 
submitted by the veteran or obtained by the RO.  Clearly, 
there is a conflict in the medical evidence regarding the 
etiology of the veteran's hearing loss, specifically whether 
the veteran's military service is implicated.  

By law, the Board is obligated under 38 U.S.C.A.. § 7104(d) 
to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on 
the medical expert's personal examination of the 
patient, the 
physician's knowledge and skill in analyzing the data, 
and the 
medical conclusion that the physician reaches. . . . As 
is true 
with any piece of evidence, the credibility and weight 
to be 
attached to these opinions [are] within the province of 
the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Board notes that while Dr. C.H. stated in the August 2001 
examination report that the "hissing sound" the veteran had 
in his ears was most likely related to noise exposure over 
time, he did not state specifically that such noise exposure 
occurred in service.  Indeed, to the extent that a conclusion 
may be derived from this statement, it would be that 
cumulative exposure to noise exposure was the cause of the 
tinnitus.  In the absence of any reference to the veteran's 
military service, the Board does not find that Dr. C.H.'s 
statement constitutes a nexus opinion in support of the 
veteran's claim.  The Court has held that medical opinions 
which are speculative, general or inconclusive in nature 
cannot support a claim. 
See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The November 2001 report of examination from Dr. R.H. is much 
more specific.  Dr. R.H. stated that noise exposure in 
service had resulted in permanent injury to the veteran's 
ears.  It was Dr. R.H.'s medical opinion that the veteran's 
tinnitus was related to his military service.

As discussed in relation to Hickson element (2) above, Dr. 
R.H.'s opinion appears to have been based on the veteran's 
own report of his exposure to acoustic trauma in service.  
The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value. See, e.g., Swann v. Brown, 
5 Vet. App. 229, 233 (1993) [generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

In this case, the Board finds the opinions of the February 
2003 and July 2004 VA examiners more probative than that of 
Dr. R.H.  First, Dr. R.H. is an internist, without any 
particular expertise in audiology.  See Black v. Brown, 10 
Vet. App. 279, 284 (1997) [in evaluating the probative value 
of medical statements, the Board looks at factors such as the 
individual knowledge and skill in analyzing the medical 
data].  On the other hand, the February 2003 and January 2004 
VA opinions were provided by audiologists following 
audiometric testing of the veteran.  

In addition, Dr. R.H.'s opinion does not explain why there 
were no complaints of tinnitus in service and none for three 
decades after service.  The January 2004 VA opinion indicated 
that the underpinning of the opinion was the finding that 
there was no mention of tinnitus in the veteran's service 
medical records.  This is a readily ascertainable fact and 
is, in the Board's opinion, crucial to the outcome of the 
case.  In essence, the VA examiner concluded that in light of 
the entire medical history the veteran's tinnitus, which was 
first complained of three decades after service, could not 
reasonably be related to such service.  Dr. R.H. made no 
attempt to explain this decades long gap, and merely made the 
conclusory statement that because the veteran reported being 
exposed to noise in service his tinnitus was therefore 
related to service.   

The veteran himself has attempted to relate tinnitus to 
service, but as discussed above his lay opinion is entitled 
to no weight of probative value.  See Espiritu, supra.

In short, for reasons expressed immediately above the Board 
concludes that the weight of the evidence is against the 
veteran's claim as to the element of medical nexus.  Hickson 
element (3) has also not been met. 

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's tinnitus 
resulted from noise exposure in service.  Two of the elements 
necessary for establishment of service connection not having 
been shown, the veteran's claim of entitlement to service 
connection for tinnitus is accordingly denied.




ORDER

Entitlement to service connection for left ear hearing loss 
is denied. 

Entitlement to service connection for tinnitus is denied.  


REMAND

3.  Entitlement to service connection for blindness in the 
left eye.

Reasons for remand

Service medical records reflect that the veteran had 
defective vision on enlistment examination in June 1967.   
The evidence of record does not contain a medical opinion as 
to whether the veteran's pre-existing left eye disability was 
aggravated by service.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.304.  The Board believes   
That such opinion must be obtained before an informed 
decision may be made in this case.

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should refer this issue to an 
appropriately qualified physician, who 
should review the medical records in 
order to determine the nature and 
etiology of the veteran's left eye 
blindness.  The reviewing physician must 
offer opinions as to the following: 

a) whether it is at least as likely as 
not that any currently diagnosed left eye 
disorder had its onset during military 
service; and 

b) whether any currently diagnosed left 
eye disorder preexisted military service 
and, if so, whether it was  chronically 
worsened by active service (that is, 
whether any preexisting left eye disorder 
underwent a chronic increase in severity 
in service, and whether any increase was 
beyond a normal progression of the 
disease)?  The complete rationale for any 
opinion expressed should be provided.

If physical examination of the veteran is 
deemed to be  necessary by the reviewing 
physician, such should be accomplished.  
The report of the records review should 
be associated with the veteran's VA 
claims folder. 

2.  Thereafter, VBA should readjudicate 
the issue of entitlement to service 
connection for blindness in the left eye.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and be provided appropriate  opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



